377 F.2d 540
MIAMI NATIONAL BANK, Appellant,v.BUENA VISTA DISTRIBUTION COMPANY, Inc., Appellee.
No. 23814.
United States Court of Appeals Fifth Circuit.
May 25, 1967.

Howard R. Hirsch, Miami, Fla., for appellant.
Herschel E. Smith, Brigham, Smith & Forbes, Miami, Fla., for appellee.
Before TUTTLE, Chief Judge, and WASHINGTON1 and SIMPSON, Circuit judges.
PER CURIAM:


1
In this appeal from an order of the District Court reversing the denial of a petition for reclamation in Bankruptcy, it appears that there was warrant in the record for the decision of the trial court that the requirements of proof for reclamation were met by the appellee (see 4 Collier on Bankruptcy (14th ed.) 70.41, p. 1320-21), and that the decision of the Referee to the contrary was clearly erroneous.


2
The judgment is affirmed.



1
 Of the District of Columbia Sitting by Designation